Citation Nr: 9921676	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for otitis media, tinnitus, labyrinthitis, tinea 
versicolor, skin disorder claimed as boils, and leg 
disability.  The veteran's notice of disagreement as to the 
issue of service connection for otitis medical was received 
in January 1998.  A statement of the case was mailed to the 
veteran in October 1998.  The veteran's substantive appeal 
was received in November 1998.  

Since a notice of disagreement has not been received as to 
the other issues addressed in the December 1997 rating 
decision, none of those issues is in appellate status and 
before the Board at this time.

The Board notes that the veteran has raised the issue of 
service connection for parotiditis/parotitis.  The Board 
refers this issue to the RO for appropriate action.  


FINDING OF FACT

There is no post-service or current diagnosis of otitis 
media.


CONCLUSION OF LAW

The claim of service connection for otitis media is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has a left ear 
disability which is productive of pain and swelling which 
originated during service.  As noted above, in light of the 
veteran's contentions, he has effectively appealed the denial 
of service connection for otitis media.  However, it is clear 
to the Board that the veteran is primarily seeking service 
connection for parotiditis/parotitis.  However, as this issue 
was not addressed by the RO in the December 1997 rating 
decision, the Board has referred this issue in the 
introductory portion of this decision to the RO for proper 
action and will not address that issue in this decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that he still has  
otitis media and that disorder had its onset during service, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

In this case, the service medical records showed that the 
veteran was treated for parotitis of the left ear in March 
1969, but enjoyed a spontaneous recovery.  The veteran was 
also treated for otitis media of the left ear during service 
in April 1969.  The veteran's discharge examination does not 
indicate that the veteran suffered any permanent residuals 
from the parotitis or otitis media.  Moreover, there is no 
indication that the veteran suffered from a chronic left ear 
disability upon discharge from service.  Thereafter, it 
appears that the veteran did not receive medical treatment 
for ear disability until the mid 1990's.

The veteran was treated at the Franklin Regional Medical 
Center in Louisburg, North Carolina in June 1997.  At that 
time, the veteran suffered from labyrinthitis and was treated 
with Antivert.

In September 1997, the veteran reported for a VA examination.  
At that time, he reported that he noticed trouble with his 
ears in the early 1970's when he had a small marble removed 
from his left ear.  Since that time, he related that he had 
left preauricular swelling and pain, but no problems with 
hearing.  He also reported intermittent tinnitus and vertigo.  
A physical examination in October 1997 revealed parotid 
swelling, left greater than right, and tenderness.  There was 
no stone in the veteran's ear nor was there any discharge.  
Physical examination did not reveal any abnormalities.  An 
October 1997 audiological examination revealed normal 
hearing.  The examiner noted that the veteran reported that 
he had tinnitus and that his first episode of tinnitus 
occurred in 1992 when he was employed at a sawmill.  The 
diagnoses from the examinations were tinnitus, vertigo, and 
chronic parotitis.  

Outpatient treatment records dated October 1997 to March 1998 
from the Durham VA Medical Center indicate that the veteran 
was treated for parotid swelling in February 1998 and March 
1998.  

The veteran was afforded a subsequent VA medical examination 
in August 1998.  At that time, the veteran reported having 
occasional tinnitus since the 1970's  A history of parotitis 
and noise exposure in service was noted.  Physical and 
audiological examination revealed normal findings.  The 
examiner noted, "It would appear that the veteran has 
suffered no ill effects from bout of left otitis in 
service."

In sum, the service medical records showed that the veteran 
was treated for otitis media of the left ear during service 
in April 1969, but no further treatment or diagnosis was 
indicated.  The veteran's separation examination indicated no 
abnormalities of the ears.  There are no post-service medical 
records indicating treatment for a left ear disability until 
the 1990's, over twenty years since the veteran's discharge 
from service.  VA examinations of October 1997 and August 
1998 did not show findings of otitis media.  Both 
examinations indicated normal hearing with good motility, no 
perforations in the tympanic membranes, and that the external 
ear canal was within normal limits.  The veteran's post-
service medical records reveal no complaints, findings, 
treatment, or diagnosis of otitis media.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of otitis 
media.  Therefore, the Board finds that although the veteran 
currently asserts that he should be service-connected for 
otitis media, he has not submitted any competent medical 
evidence to support his allegation.  As noted, the Court has 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Grottveit citing Tirpak.  In 
this case, there is no supporting evidence in the veteran's 
claim for service connection.

In summary, there is no current competent medical evidence of 
otitis media.  As such, all of the prongs of Caluza are not 
satisfied.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, in light of the 
foregoing, the veteran's claim for service connection for 
otitis media must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for otitis media, is denied as not well-grounded.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

